Citation Nr: 1242514	
Decision Date: 12/12/12    Archive Date: 12/20/12

DOCKET NO.  09-30 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for organic heart disease.

2.  Entitlement to service connection for vascular disease to include cerebrovascular accident (CVA).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Hager, Counsel




INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from September 15, 1953 to October 9, 1953.

These matters initially came before the Board of Veterans' Appeals (Board) from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In that decision, the RO denied the Veteran's application to reopen a claim for service connection for organic heart disease (also claimed as post polio cardiovascular and vascular heart disease).  Jurisdiction over this case was subsequently transferred to the VARO in Oakland, California and that office forwarded the appeal to the Board.

In January 2012, the Board granted the application to reopen.  The Board also recharacterized the claims to reflect that service connection was being sought separately for service connection for vascular disease to include CVA.  The Board remanded the claims for service connection for organic heart disease and vascular disease to include CVA to the RO, via the Appeals Management Center (AMC).  For the reasons stated below, the RO/AMC complied with the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board notes that the AMC continued the denials of the claims for service connection for organic heart disease and vascular disease in an October 2012 supplemental statement of the case (SSOC).  The SSOC and enclosure letter was sent to the Veteran at his last known address and returned with the notation "gone not here."  The Board letter to the Veteran notifying him that his case had been returned to the Board was also returned with the same notation.  As the address on the letters was the Veteran's last known address, the Board finds that no further action need be taken with regard to notification.  The Board notes that the Veteran's representative filed a November 2012 response to the SSOC.


FINDINGS OF FACT

1.  The heart and vascular system were normal on entrance examination and the Veteran is therefore presumed to have been in sound condition with regard to his heart and vascular system at the time of entry into service.

2.  Organic heart disease did not manifest during service or for many years thereafter, and is unrelated to service.

3.  Vascular disease and CVA did not manifest in service or for many years thereafter and is unrelated to service.
 

CONCLUSIONS OF LAW


1.   Organic heart disease was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, (2012).

2.  Vascular disease to include CVA was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012)) redefined VA's duty to assist claimants in the development of their claims. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a February 2012 post-rating letter, the RO notified the Veteran of the evidence needed to substantiate the claims for entitlement to service connection for organic heart disease and vascular disease to include CVA.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The Veteran has substantiated his status as a veteran.  The Veteran was notified of all other elements of the Dingess notice, including the disability rating and effective date elements of his claims, in the February 2012 letter.

Contrary to VCAA requirements, the VCAA-compliant notice in this case was provided after the initial adjudication of the claims.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  The timing deficiency was cured by readjudication of the claims in the October 2012 SSOC.  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment records (STRs) and all of the identified post-service private and VA treatment records.  The Veteran referenced the Social Security Administration (SSA) and Social Security's Supplemental Security Income (SSI) in his March 2008 application to reopen, but there is no indication that the now 76 year old Veteran was determined to be disabled by SSA, that the basis of this determination was heart or vascular disease, or that there is any information relevant to the claims being decided on this appeal in any SSA or SSI records.  The Board therefore concludes that additional action with regard to any such records is not required.  See Golz v. Shinseki, 590 F.3d 1317, 1320-1321 (Fed. Cir. 2010).

The Veteran has not been afforded a VA examination as to the etiology of his organic heart disease or vascular disease to include CVA.  The Board finds that no such examination was required in this case because, for the reasons stated below, the evidence does not reflect that either disorder may be associated with service.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Analysis

As an initial matter, the Board notes that the Veteran did not engage in combat with the enemy.  Therefore, the combat provisions of 38 U.S.C.A. § 1154 (West 2002) are not applicable.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, including organic heart disease and vascular disease are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).  However, the appellant served less than 90 days and the presumption is not applicable.

Additional laws and regulations apply, however, when there is evidence that a disability preexisted service.  Every veteran is presumed to have been in sound condition at entry into service except as to defects, infirmities, or disorders noted at the time of such entry.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  On the September 1953 enlistment examination report, the heart and vascular system were normal.  A notation with regard to the lungs and chest indicated that there was an irregular protrusion of the right anterior chest wall and categorized this as a rachitic deformity of the chest with minimal symptoms.  As there is no notation with regard to the heart or vascular system, the Veteran is presumed to have been in sound condition for purposes of adjudicating his claims for service connection for organic heart disease and vascular disease with CVA. 

The Veteran has made multiple statements indicating that heart disease preexisted service.  To rebut the presumption of soundness, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003).  The clear and unmistakable evidence standard requires that the result be undebatable.  Cotant v. West, 17 Vet. App. 116, 131 (2003).

The veteran has made multiple  statements indicating that heart disease preexisted service.  In his December 1958 original compensation claim, the Veteran wrote only, "Heart trouble - treated in service in 1953."  In his March 1986 application to reopen, however, the Veteran wrote, "Heart condition - aggravated by active duty Sept. 1953."   The Veteran indicated in December 2007 and at other times that he had heart problems all his life.  In his December 2008 notice of disagreement (NOD), the Veteran indicated that he was discharged for physical reasons including organic heart disease as well as mental health reasons and that he should be service connected based on aggravation.  In his August 2009 substantive appeal (VA Form 9) and elsewhere the Veteran wrote that he was accepted into the Navy when he should not have been, that he had a heart condition but the doctor cleared him for basic training anyway, and that he had a heart attack 2 days after he separated from the Navy.

As noted, on the September 1953 entrance examination, the heart and vascular system were normal, with the chest abnormal due to an irregular protrusion of right anterior chest wall, which was determined to be rachitic deformity of chest with minimal symptoms.  The Veteran indicated in the contemporaneous report of medical history that he did not have and had never had pain or pressure in chest or palpitation or pounding heart, but did have shortness of breath.  A September 24, 1953 memorandum to medical officer in charge of psychiatric unit indicated that the Veteran had been sent to medical unit 2 because of a fear of convulsions and complaints of nervousness.  A standard medical evaluation form of the same date indicated that the Veteran was very high strung, could not stand severe correction, was subject to convulsions, and made errors on the simplest tasks.  An October 2, 1953 report of aptitude for Naval service reflects that the Veteran was referred for inadequate personality.  The company commander's report reiterated that the Veteran was high strung, could not stand correction, and was subject to convulsions, and added that he was unstable and unreliable in his training.  The medical officer's report indicated that the Veteran was classified a PULHES S-3 on initial screening based on schizoid appearance and history of convulsions.  It was noted that the Veteran had two days of training, he was tense, unhappy, and unable to perform since entering the Navy, EEG was normal and no physical reasons for convulsions were found, Psychiatric evaluation revealed a tense, immature, inadequate individual who constantly complained of nervousness, and because of the above findings, the Veteran was considered unfit for further training.  It  was also noted that the Veteran met the minimum induction standards and his retention would not jeopardize his health or endanger that of his service associates, and he was therefore not eligible for discharge by reason of physical or mental disability.  An undated memo from the psychiatric unit to the commanding officer contained  a diagnosis of moderately severe psychoneurotic reactions and dull or borderline mental defective.

An October 5, 1953 report of medical examination again indicated that the heart and vascular system were normal, and that the lungs and chest were abnormal because of irregular protrusion of the right anterior chest.  An October 5, 1953 note indicated that the Veteran was examined this date and found to be physically qualified for discharge from the Navy by reason of HCUS (i.e., discharge under honorable conditions, unsuitable).  Photoflurographic examination of the chest was negative.  An October 5, 1953 letter from the Veteran's private physician, Dr. Jamison, to the medical officer at the Veteran's training center indicated that he had no knowledge of convulsive episodes experienced by the Veteran.  Dr. Jamison did note that in 1948 and 1949, the Veteran had a persistent low grade fever that was never accurately diagnosed and that necessitated his withdrawal from school for one year.  During that time, the Veteran was suspected of having rheumatic fever, but proof was lacking and eventually all symptoms cleared.

In October 1955, the Veteran sought to reenlist in the Navy.  The October 1955 reenlistment examination again indicated that the heart and vascular systems were normal and that the lungs and chest were abnormal because of deformity of the right chest cage that was mild with no symptoms and not considered disabling.  The Veteran indicated on the contemporaneous report of medical history that his health was good, that he did not have and had never had shortness of breath or pain or pressure in the chest but did or had had palpitation or pounding heart.  A notation next to the latter question indicated it was not considered disabling.  The summary indicated that the Veteran's report was of CHD, apparently an abbreviation for coronary heart disease, with no complications not considered disabling, and that the palpitations were normal with exercise and not considered disabling.  An October 1955 consultation report indicated that the Veteran was seen because of his prior discharge, which the Veteran said was due to immaturity.  He gave a history of convulsions, that he had a traumatic birth, that he was told that he had poor vision due to trauma during infancy.  The Veteran indicated that he had chest and cranial deformities, that 1948 X-rays showed that he had a brain abnormality.  The diagnostic impression was encephalopathy, mild, due to brain injury, and the Veteran was not recommended for reenlistment because, in view of his history, physical findings, and a marked degree of emotional immaturity and physical defects, he was considered not fit for entry into service.

A February 1957 Navy Board of Review report indicated that the Veteran requested that restrictions be lifted in order that he might reenter service.  The Veteran's 1953 discharge was reviewed and the Board found that the character of discharge originally issued was proper, and no change, correction, or modification was warranted.  The remarks noted that the Veteran had been found temperamentally unsuited for service and discharged for this reason, and that there was no evidence adduced that warranted making an exception to the general rule in this case or any change in the character of discharge originally issued.

Based on the above, the Board finds that the evidence does not clearly and unmistakably show that heart disease preexisted service.  The Veteran is competent to report observable symptoms but his statements must be weighed against the other evidence of record.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  To the extent that the Veteran reported that he observed symptoms of heart disease prior to service, including his report of coronary heart disease on the 1955 report of medical history (the onset of which he did not identify), this report conflicts with the normal findings as to the heart on the February 1953 enlistment examination and October 1955 reenlistment examination.  In addition, while the Veteran reported shortness of breath at enlistment, he reported that he did not have pain or pressure in chest or palpitation or pounding heart, and he reported no shortness of breath or pain or pressure in chest at reenlistment although he did report palpitation or pounding heart.  This evidence reflects that the Veteran did not have heart related symptoms or symptoms that were deemed by medical professionals at the time to be indicative of heart disease.  In addition, veterans are competent to testify to some matters of diagnosis and etiology, but testimony as to heart disease is testimony as to an internal medical process which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  The Veteran's statement that he had heart disease prior to service are therefore not competent and, in any event, conflict with and are of lesser probative value than the determination of medical professionals that he did not.

Veterans are also competent to report a contemporaneous medical diagnosis.  Jandreau, 492 F.3d at 1377.  The Veteran did report coronary heart disease on the October 1955 reenlistment report of medical history, but with no complications and it was not considered disabling.  Significantly, however, this report conflicts with Dr. Jamison's  October 1953 statement of a persistent pre-service low grade fever that was never accurately diagnosed and, although suspected of being rheumatic fever, was never proven to be so with all symptoms eventually clearing.  The Board finds Dr. Jamison's detailed report of the possibility of heart disease being considered but never proven to be of greater probative weight than the Veteran's report of coronary heart disease.  As the weight of the evidence thus reflects that the Veteran did not have heart disease prior to service, it cannot be said that there is clear and unmistakable evidence of heart disease prior to service.  The presumption of soundness has therefore not been rebutted with regard to organic heart disease.  The Board also notes there is no allegation or evidence that vascular disease or CVA preexisted service.  The presumption of sound condition has therefore not been rebutted with regard to the claims on appeal.  Rather, this is a traditional service connection case.

With regard to service connection for organic heart disease, the above evidence reflects that such disease did not manifest during service or in proximity thereto.  Although the Veteran wrote in August 2009 that he had a heart attack 2 days after he separated from the Navy, this statement conflicts with the more contemporaneous evidence of the October 1955 reenlistment examination showing normal heart findings including negative photoflurographic examination of the chest, as well as the Veteran's statement on the October 1955 reenlistment report of medical history that he was in good health and did not have and never had pain or pressure in chest, although he did indicate palpitation or pounding heart.  The reference to coronary heart disease (CHD) was a reference to the Veteran's report of such disease and indicated that there were no complications and it was not considered disabling.  Moreover, the palpitations noted by the Veteran were not associated with heart disease.  Moreover, although the Veteran reported that he was discharged from service for heart related reasons, the contemporaneous evidence reflects that the discharge was based on psychiatric reasons, and, while physical defects were noted, none of them were related to heart disease.  The Board also notes that a June 2009 VA social worker note indicated that the Veteran told a very lengthy story of having a heart attack while in boot camp and being discharged from the military.  Given that the Veteran's statements regarding his heart attack conflict with other, more probative cotemporaneous medical evidence and have varied over time (suggesting the heart attack was during service but also suggesting that it was shortly after service), the Board finds that the Veteran's statements in this regard are not credible and he is not a reliable historian. 

In addition, while there is evidence showing current heart disease, none of this evidence reflects that any current heart disease is, or may be associated with, the Veteran's brief period of service.   For example, a September 1983 hospital summary showing a history of coronary heart disease with myocardial infarction, 1976, with mild stable angina.  An undated treatment record also revealed a history of an ischemic heart.  A March 1986 VA hospital discharge summary showed a history of chest pain rule out myocardial infarction, hypertension, and myopathy of unclear etiology.  Additional private and VA treatment records show show a history, diagnoses and/or treatment for cardiomyopathy, congestive heart failure, arrhythmia (atrial fibrillation), congenital heart defect, coronary artery disease, and atherosclerotic heart disease,  right and left heart catherization, LV angiography, and coronary angiography, diagnoses of angina pectoris with normal coronary arteries, high blood pressure and high cholesterol, and a history of prior coronary artery disease with small vessels possible myocardial infarction three years prior to August 2006.  None of this evidence suggests an association between current heart disease and service and reflects that heart disease manifested many years after service.

As to vascular disease, in his March 2008 application to reopen, the Veteran referred to "heart vascular."  In its January 2012 remand, the Board noted that vascular disease is separate and distinct from heart disease and must be adjudicated separately.  Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  In order for a veteran to qualify for entitlement to compensation under the pertinent statutes and regulations pertaining to direct service connection, a veteran must prove the existence of a disability, and one that has resulted from a disease or injury that occurred in service.  See Sanchez-Benitez v. Principi, 259 F.3d 1356, 1361-1362 (Fed. Cir. 2001).  As noted above, all findings with regard to the vascular system were normal at the October 1953 separation and October 1955 attempted reenlistment examinations.  In addition, the private and VA treatment records do not contain any diagnoses of vascular disease, although they do contain diagnoses of valvular disease and it is possible that valvular, rather than vascular, disease is what the Veteran was referring to in his March 2008 application to reopen.  For example, a March 2009 Valley Care Health System treatment note contains a list of nineteen disorders in the patient medical history section, but none of these are related to vascular disease.  The evidence thus reflects that the Veteran has not had vascular disease and it follows that he does not have disability due to vascular disease in service.

The March 2009 treatment note, as well as VA treatment notes, does indicate that the Veteran had a CVA in 2005 with right hemiparesis and right facial numbness and right eye blindness.  None of these records indicate, however, that the CVA is, or may be associated with, the Veteran's brief period of service.  Neurological examination was normal on the October 1953 separation examination and 1955 reenlistment examination.  Moreover, the Veteran did not claim, and the evidence does not reflect, that vascular disease or CVA manifested in service or for many years thereafter.  There is thus no evidence that the Veteran's CVA many years after service was related to his brief period of service.

Finally, the Veteran was not afforded a VA examination as to either organic heart disease or vascular disease with CVA.  Under the VCAA, VA must provide an examination with regard to claims for disability compensation when there is competent evidence of a disability (or persistent or recurrent symptoms of a disability) that may be associated with an in-service event, injury, or disease, but there is insufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  As shown above, the competent evidence does not reflect that the Veteran has vascular disease or symptoms thereof or that organic heart disease or CVA may be associated with service.  Moreover, the only evidence of a possible association between organic heart disease and service are the Veteran's conclusory generalized lay statement suggesting such a nexus, and the Federal Circuit has held that this is not enough to warrant a VA examination.  See Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010).

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for organic heart disease and vascular disease with CVA.  The benefit-of-the-doubt doctrine is therefore not for application, and the claims must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).




ORDER

Entitlement to service connection for organic heart disease is denied.

Entitlement to service connection for vascular disease to include CVA is denied.





____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


